Citation Nr: 0915912	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  99-01 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 
1985.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

In March 2005, the Board remanded this case for further 
development and again in June 2006 for compliance with the 
previous remand instructions.  The case returned to the Board 
and in February 2007, the Board issued a decision, which 
denied service connection for the psychiatric disorder and 
found the claim for an increased rating for the crush injury 
to the right index finger to have been withdrawn in a 
December 2006 letter from the Veteran.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court).

In a November 2008 decision, the Court affirmed the Board's 
finding that the Veteran had withdrew his claim for an 
increased rating for residuals of a crush injury to the right 
index finger and remanded the Veteran's claim for service 
connection for a psychiatric disorder to the Board for 
failure to provide adequate reasons and bases with respect to 
the VA's duty to assist the Veteran in obtaining decisions of 
the Social Security Administration (SSA).

In April 2009, the Veteran's representative submitted a brief 
in support of both the service connection claim and the 
increased rating claim.  The service connection claim will be 
addressed below, but as the Court has affirmed the earlier 
Board finding that the previous claim for an increased rating 
has been withdrawn, that issue is not properly before the 
Board at this time.  The representative's brief on this 
matter may well be considered a new claim.  Therefore the 
claim for an increased rating for residuals of a crush injury 
to the right index finger is referred to the RO for 
appropriate development and consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.	The Veteran has been diagnosed with delusional disorder 
and depression.

2.	Competent lay evidence describes the onset of the 
Veteran's symptoms to be within one year of service.

3.	Competent medical evidence provided later confirms that 
the Veteran's symptoms within the presumptive period are 
related to his current delusional disorder.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for a psychiatric disorder 
are met.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II); see 73 Fed. 
Reg. 23353 (Apr. 30, 2008) (amends the provisions of 38 
C.F.R. § 3.159(b) to remove the "fourth element" of the 
notice requirement from the language of that section).  VCAA 
requires that a notice in accordance with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini II, 18 
Vet. App. at 115.  These notice requirements apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the claim for service 
connection for a psychiatric disorder, the Board finds that 
all notification and development actions needed to fairly 
adjudicate this claim have been accomplished.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992).  Service connection will also be presumed 
for certain chronic diseases, including psychoses, if 
manifest to a compensable degree within one year after 
discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.   

In order to establish a service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In the alternative, service connection may be established by 
a continuity of symptomatology [note: not necessarily 
continuity of treatment] between a current disorder and 
service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see 
also 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself in service (or within the presumptive period 
under 38 C.F.R. § 3.307) and the Veteran currently has the 
same condition; or (2) a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

Analysis

The Veteran has been diagnosed with various psychiatric 
disorders.  In May 2001, a private therapist diagnosed the 
Veteran with major depression with severe delusions.  In 
October 2001, the Veteran's VA psychiatrist has described his 
psychiatric condition as "variously manifested by severe 
depression and by frank psychosis."  The October 2001 VA 
medical examiner diagnosed the Veteran with delusional 
disorder.  The December 2002 VA medical examiner diagnosed 
him with major depression with psychotic features.  In March 
2003, a private psychiatrist diagnosed him with delusional 
disorder and major depressive disorder.  In April 2006, a 
private psychologist diagnosed him with paranoid 
schizophrenia and a depressive disorder.  These can generally 
be categorized as a combination of a delusional disorder and 
a depressive disorder.

According to his service medical records, the Veteran 
sustained a crush injury to the right index finger in January 
1985.  Months later, the Veteran was given a psychiatric 
evaluation when he continued to complain of inability to flex 
the injured finger despite the Naval physician's inability to 
determine the cause.  No evidence of obvious psychiatric 
problems was found.  The Medical Board found that the Veteran 
had not sufficiently recovered from his injury and he was 
recommended for discharge.

In a March 2006 statement, the Veteran's parents describe 
their son's symptoms after release from the military as 
"unhappy, unfocused, and disinterested."  They also 
describe the onset of his delusions, stating that, "He told 
us a Navy dentist had implanted a small transmitter in one of 
his molars and he was being 'tracked' continuously by 
satellite, and that 'they' knew everything he said and did."  
Likewise, his buddy, B.E., describes an incident in 1985 
shortly after the Veteran's separation from service in which 
the Veteran described his belief that he had been chosen for 
a special classified implant study.  This belief that he has 
been surgically implanted with some sort of technology has 
persisted.  The Veteran mentioned this in his statements to 
VA in conjunction with his claims.  Likewise, his friend and 
landlady, D.R., has mention this specific delusion in her 
letters on the Veteran's behalf.  The Veteran's credibility 
has been called into question as an unfortunate byproduct of 
his disability.  Specifically, the January 2003 medical 
examiner noted, "It must be realized that we feel [the 
Veteran] is suffering from a psychotic delusional disorder 
with depression and that he is not a fully credible 
historian."  However, the credibility of the Veteran's 
parents and his friend is not similarly questionable.

VA medical records dating back to April 1998 show that the 
Veteran consistently reiterated the belief that he had been 
implanted with a computer chip while in the military.  These 
reports vary slightly as to whether the Veteran claimed this 
implantation occurred during dental or hand surgery, and 
therefore as to the believed location of this claimed 
implant.  Dr. K.W., a former VA psychiatrist, in his numerous 
letters to VA, has chronologically linked the onset of the 
Veteran's psychological symptoms to his in-service hand 
injury, specifically his steady decline in social and 
occupational function.  Additionally, Dr. K.W., specifically 
notes the persistence of the Veteran's delusions regarding 
the implantation of a high-tech device in support of his 
opinion.  In April 2006, Dr. A.L. also notes the Veteran's 
persistent delusions regarding the implantation of an 
experimental device and found that the onset of the Veteran's 
illness was more likely than not while he was in service.

The lay evidence shows that the Veteran began suffering from 
delusions within the one-year presumptive time period.  These 
delusions were likewise noted in his treatment records once 
he began seeking treatment.  Thus, continuity of 
symptomatology has been established.  More recent medical 
evidence has related these delusions to the Veteran's current 
psychiatric condition.  Therefore, the Veteran is entitled to 
service connection for a chronic psychiatric condition.  See 
38 C.F.R. § 3.303(b), Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  


ORDER

Entitlement to service connection for psychiatric disorder is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


